Citation Nr: 1504971	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service connected ankle and knee disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from January 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  A November 2010 Board decision denied entitlement to service connection for low back pain.  

2.  Evidence received since the November 2010 Board decision, including a positive nexus opinion from Dr. C.B., is new and material, and the Veteran's claim is reopened.

3.  The Veteran's low back disability had onset in service or was caused or permanently aggravated by the Veteran's active military service; to include the Veteran's service connected disabilities.  


CONCLUSIONS OF LAW

1.  The November 2010 Board decision that denied entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received since the November 2010 Board decision, and the Veteran's claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a low back disability was denied in a November 2010 BVA decision; the Veteran did not appeal.  In April 2011, a motion for reconsideration was denied.  The Veteran filed a new claim, which was denied by the RO in an August 2011 decision; the Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Since the Board's November 2010 Decision, the Veteran has submitted a letter from a Dr. C.B., who opined that the Veteran's low back disability is at least as likely as not caused or aggravated by his active military service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a low back disability is addressed below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran is seeking service connection for a low back disability, diagnosed as chronic low back strain.  The Veteran has testified that he injured his low back changing a tire while deployed in Kuwait during his second period of active service, and that he has experienced low back pain since that time.  He has also argued that his low back condition has been permanently aggravated by his service connected degenerative changes of the knees and left ankle.  

In July 2011, a VA examiner opined that the Veteran's low back disability was unrelated to his service connected disabilities.  However, in February 2011 and May 2011, Dr. C.B. submitted medical opinions in support of the Veteran's claim.  In the first opinion, Dr. C.B. concluded that it is at least as likely as not that the Veteran's current low back problems are a result of the injury he sustained in service.  In the second opinion, he explained that the Veteran used knee braces and a cane to treat his service connected conditions and walked with a limp, which places stress on the Veteran's spine, aggravating his low back condition.

The Board finds that Dr. C.B.'s opinions are no less probative than the VA examiner's, and that the evidence is at least in equipoise concerning the etiology of the Veteran's low back condition.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for low back sprain is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


